DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 11014469 discloses a power relay assembly (PRA) and a method of controlling the same. The power relay assembly includes a first main relay for interconnecting negative voltages of a battery and an inverter, a second main relay for interconnecting positive voltages of the battery and the inverter, and a pre-charge relay connected in parallel to the second main relay. A controller executes the open or short sequence of the first main relay, the second main relay, and the pre-charge relay based on the opening and closing operation between the battery and the inverter or the charging and discharging operation of the battery. The opening and closing operation is divided into an opening operation and a closing operation between the battery and the inverter, and the charging and discharging operation is divided into a charging operation and a discharging operation of the battery. However, ‘469 does not disclose the claims as currently amended.
US 9352662 discloses a vehicle battery charger for providing a charging current to a rechargeable vehicle battery which stores electric traction power includes a relay for interrupting the charging current, and fault diagnosing means for switching an operating condition of the relay to thereby diagnose a fault in the relay. At a time of starting and/or stopping a supply of the charging current, if a given condition is satisfied, the fault diagnosing means executes a diagnosis of the fault, or if the given condition is not satisfied, the fault diagnosing means does not execute a diagnosis of the fault. However, ‘662 does not disclose the claims as currently amended.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933. The examiner can normally be reached M - W 9:30 am to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859



/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859